Case 6:19-cv-06215-CJS-MWP Document 23 Filed 09/06/19 Page 1 of 1

ens

O.tLS HAN

 

 

EMAIL: BKATZ@OLSHANLAW COM
DIRECT DIAL: 212.451.2276

   

 

September 6, 2019
VIA FAX (585-613-4085) .
SEP -6 2019
Hon. Marian W. Payson
United States Magistrate Judge MARIAN W. PAYSON
100 State Street U.S. Magistrate Judge
Rochester, New York 14614 Western District of New York
Re: Tadiem, Inc., d/b/a Bensimon Byrne y. Constellation Brands, Inc. (19-cv-6215
(CJS) (MWP))
Dear Judge Payson:

This firm is counsel to Plaintiff Tadiem, Inc. but I write on behalf of both parties to this
action to request a brief adjournment of the deadline to conduct an initial mediation session, from
October 3, 2019 to October 21, 2019. Counsel for the parties have selected Mr. William Bauer
to serve as mediator, and he has agreed. Due to the parties’ and counsels’ prior commitments,
and religious holidays, we have been unable to find an available date prior to October 3, 2019 for
the initial mediation session. We have, however, agreed on October 21, 2019. Mr. Bauer has
confirmed his availability for October 21, 2019 as well.

Richard McGuirk, counsel for the Defendant, has reviewed and approved this letter.
We thank the Court for its attention to this matter.

Respectfully,
/si Brian A. Katz

Brian A. Katz

 

ce:
Nixon Peabody LLP
1300 Clinton Square Regue Sr granted.
Rochester, New York 14604 S ongenrdo
Attn: Richard A. McGuirk Maver wotiedqsen
(via email — rmeguirk@nixonpeabody.com)
UsMng

qf ol\4

ML GS Ho aA FoR Mp aa Ee Wo 1 Oo Sw OY Lu WAL OL SHAN LAM? COM

5143142-1
